Motion Granted; Order filed October 20, 2011.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-09-00227-CV
                                    ____________

                             VERNON HEWITT, Appellant

                                             V.

       RYAN MARINE SERVICES, INC. AND THE RMS ORION, Appellees


                    On Appeal from the County Court at Law No. 2
                              Galveston County, Texas
                           Trial Court Cause No. 57,222


                                         ORDER
       The reporter’s record in this case was originally due February 2, 2009. See Tex. R.
App. P. 35.1. After several hearings before the trial court to determine whether portions
of the record were lost and whether an accurate record could be filed, most of the reporter’s
record was filed by June 6, 2011. At a hearing before the trial court on August 16, 2011,
appellant claimed the transcript of a pretrial hearing had not been filed. Sandra Powell,
the court reporter, stated that the hearing had been transcribed, but needed to be proofread
before it could be filed.
        As of this date, the transcription of the pretrial hearing has not been filed. We
therefore issue the following order.

        We order Sandra Powell, the official court reporter, to file the record of the pretrial
hearing in this appeal on or before November 1, 2011. If she does not timely file the
record as ordered, we may issue a show cause order directing her to appear before this court
on a date certain to show cause why she should not be held in contempt for failing to file
the record as ordered. Contempt of court is punishable by a fine and/or confinement in
jail.

        Appellant’s brief is due November 15, 2011.



                                       PER CURIAM




                                               2